            Case 3:20-cv-01170-EMC Document 20 Filed 05/29/20 Page 1 of 1




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                          UNITED STATES DISTRICT COURT
9
                         NORTHERN DISTRICT OF CALIFORNIA
10
                                         )                                         Case No.
11
     ABANTE ROOTER AND                   )                                         3:20-cv-01170-EMC
12   PLUMBING INC AND LOUIS              )                                         NOTICE OF VOLUNTARY
13
     FLOYD individually and on behalf of )                                         DISMISSAL OF ACTION WITH
      all others similarly situated,     )                                         PREJUDICE AS TO PLAINTIFF
14   Plaintiffs,                         )                                         AND WITHOUT PREJUDICE AS
15   vs.                                 )                                         TO THE PUTATIVE CLASS.
     ADS MEDIA MARKETING, INC.           )
16
     DBA MY SUPERNOVA AND JAMES )
17   and each of them,                   )
     Defendant.                          )
18

19
     NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
20
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
     and without prejudice as to the class. No Defendant has filed either an answer or
22
     a motion for summary judgment at this time, and no Court order is necessary
23
     pursuant              to                           the                     Fed.          R.         Civ.   P.
24
     Respectfully submitted this 21st Day of May, 2020,
25
                                      S DISTRICT
                                    TE           C
26                                TA
                                                                            By: s/Adrian R. Bacon Esq.
                                                           O
                             S




                                                            U
                            ED




                                                             RT




                                                    D
27                                             TE
                                                                                 Adrian R. Bacon
                        UNIT




                                          GRAN
                                                                    R NIA




28                                                     . Chen
                                                                               Attorney for Plaintiff
                                             dward M
                        NO




                                      Judge E
                                                                    FO
                         RT




                                                                LI




                                 ER
                            H




                                                            A




                                      N                         C
                                                        F
     Dated: 5/29/2020                     D IS T IC T O
                                                R

                                                                    Notice of Dismissal - 1
